CONCURRING OPINION BY
President Judge PELLEGRINI.
I concur in the result reached by the majority. While an immunity agreement may contain material that should not be disclosed, nonetheless, an immunity agreement, at its core, is a deal, a transaction between the district attorney and police that immunizes an individual from prosecution. Those transactions should be subject to public scrutiny just like other government agreements to make sure that value was received and to judge the performance of public officials. In the case of immunity agreements, the “public” needs to know what value was received, e.g., did public officials agree to drop drug charges to convict a murderer, which would presumptively be a good deal, as opposed to murder charges being dropped to secure a drug conviction, which presumptively would be a bad deal.
Consequently, if an immunity agreement contains information that should not be disclosed, the immunity agreement itself is subject to disclosure but with the information that should not be disclosed redacted. Section 706 of the Right-to-Know Law.1 Moreover, once an immunity agreement has been disclosed to the defendant, pursuant to 578(B) of the Pennsylvania Rules of Criminal Procedure, there is no need to redact any information, unless that information was subject to a protection order envisioned by that Rule.

. Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.706, which provides:
If an agency determines that a public record, legislative record or financial record contains information which is subject to access as well as information which is not subject to access, the agency's response shall grant access to the information which is subject to access and deny access to the information which is not subject to access. If the information which is not subject to access is an integral part of the public record, legislative record or financial record and cannot be separated, the agency shall redact from the record the information which is not subject to access, and the response shall grant access to the information which is subject to access. The agency may not deny access to the record if the information which is not subject to access is able to be redacted. Information which an agency redacts in accordance with this subsection shall be deemed a denial under Chapter 9.